The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Kelly Jean Buchanan's resignation. SCR 98(5)(a)(2).
                The petition is hereby granted.
                            It is so ORDERED.



                                                                                 C.J.
                                                  Gibbons


                                                                                  J.
                                                  Pickering


                                                                                  J.
                                                  Hardesty


                                                                                  37—
                                                  Parraguirre


                                                              Irt
                                                   ouglas


                                                                             ,    J.




                                                                             ,    J.




                cc: David A. Clark, Bar Counsel
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Kelly Jean Buchanan
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A